DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 6/14/22 has been fully considered. Claims 1 and 10 were amended. Claim 4 is cancelled. Claims 17-20 are withdrawn. Claims 1-3, and 5-16 have been examined on the merits. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 4, 7, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Mohr et al (US 2013/009761) in view of Artzt (US 3,344,435). The device of Mohr et al. discloses,
With respect to claim 1, a bodysuit comprising: 
A body portion (12, 18 and 20);
arm portions (52) extending from the body portion;

a bottom portion (14) located below the body portion, wherein leg openings are formed when the bottom portion is secured to the body portion (Figure 3);

a closure area (area around elements 46, 50, figure 2) adapted to be formed and positioned at a location above a waist area of a user of the bodysuit (Figure 2), wherein the closure area is formed by securing the body portion (18, 20) to the bottom portion (14) as shown in (Figure 3);

a fastener adapted (46, 50, 44, 48) to secure the body portion (18, 20) to the bottom portion (14); 
a vertical closure area (along length of 20, 18)  located on the body portion, wherein the vertical closure area extends from a top of the body portion (at neckline) to the bottom portion (to the bottom edge)  forming an arc-shaped vertical closure area (Figure 2, see edge of the closure element, that is arc shaped)  vertically extending across the body portion (Figure 2); and

wherein the closure area is adapted to be opened (Figures 2 and 3, where fasteners are released 46, 44, 48, 50) when a diaper is to be changed, wherein opening of the closure area provides access to a diaper for changing of the diaper (Figure 2). 
	The device of Mohr et al. substantially discloses the claimed invention but is silent to a recitation that the device has a vertical closure area secured at two separate locations at an exterior.
The device of Artz teaches a vertical closure area (where panel 16 overlaps 18)  located on the body portion, wherein the vertical closure area extends from a top of the body portion (at neckline) to the bottom portion (to the bottom edge)  forming an arc-shaped vertical closure area (figure 1); 
Wherein when the body suit is worn the vertical closure area is secured at two separate locations (left and right sides ) with a plurality of fastening mechanisms (34a, b, 36 a, b and also 30c right side),
Wherein the at least two separate locations are an exterior closure area ( left side of body portion at 34a, b and 36a, b) wherein at least a portion of one of the plurality of fastening mechanism (36a, 30b) is visible when the vertical closure area is secured and an interior closure area (right side) wherein the entirety of at least on fastening (30c) mechanism is non visible when the vertical closure area is secured,
And in combination Wherein the closure area is adapted to be opened (figures 1 and 2)  when a diaper is to be changed, wherein the opening of the closure area is capable for use to provides access to a diaper for changing of the diaper. 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the exterior and interior closure areas taught by Artzt in order to provide adjustability and growth with the infant (Column 1, lines 10-20). 

The device of Mohr et al teaches, 

With respect to claim 3 and 12, wherein the bottom portion is formed from a water-resistant material (Para 0012). 


	With respect to claim 7, wherein the bottom portion is formed with a wicking material (para 0012). 


With respect to claim 10, a bodysuit comprising: 
a body portion (12, 18, and 20);

A bottom portion located below the body portion (14), wherein the bottom portion is secured to the body portion (Figure 3).

a closure area (area around elements 46, 50) adapted to be positioned and formed at a location above a waist area of a user of the bodysuit (Figure 2) wherein the closure area is formed when the body portion is secured to the bottom portion (Figure 3),
A fastener (46, 50, 44, and 48) adapted to form the closure area;

a vertical closure (edges of 18, 20 overlap) adapted to close the body portion, wherein the vertical closure area extends arcs from a top of the body portion to the bottom portion forming an arc-shaped vertical closure area (Figure 2, see edge of the closure element, that is arc shaped) extending vertically across the body portion; (see edge, 20) when the device is worn.
The device of Mohr et al. substantially discloses the claimed invention but is silent to a recitation that the device has a vertical closure area secured at two separate locations at an exterior.
The device of Artz teaches  a vertical closure area (where panel 16 overlaps 18)  located on the body portion to close the body portion, 
wherein the vertical closure area extends from a top of the body portion (at neckline) to the bottom portion (to the bottom edge)  forming an arc-shaped vertical closure area (figure 1) extending vertically across the body portion (figure 1),

Wherein when the body suit is worn the vertical closure area is secured at two separate locations (left and right sides ) with a plurality of fastening mechanisms (34a, b, 36 a, b and also 30c right side),
Wherein the at least two separate locations are an exterior closure area ( left side of body portion at 34a, b and 36a, b) wherein at least a portion of one of the plurality of fastening mechanism (36a, 30b) is visible when the vertical closure area is secured and an interior closure area (right side) wherein the entirety of at least on fastening (30c) mechanism is non visible when the vertical closure area is secured,
And in combination wherein the closure area is adapted to be opened (figures 1 and 2)  when a diaper is to be changed, wherein the opening of the closure area is capable for use to provides access to a diaper for changing of the diaper. 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the exterior and interior closure areas taught by Artzt in order to provide adjustability and growth with the infant (Column 1, lines 10-20). 



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohr et al and Artzt, as applied above, and in further view of Wang et al (US 2014/0257231). The modified device of Mohr et al. substantially discloses the claimed invention but is lacking the removable liner. The device of Wang teaches, 
With respect to claim 2 and 11, further comprising a water-resistant liner (para 0148) removably secured to the bottom portion (Figure 1). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the removable liner taught by Wang in order to provide removal of the soiled area and to protect the garment (para 003). 

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohr et al and Arztz as applied above, in further view of Castellano et al (US 10,609,969). The modified device of Mohr substantially discloses the claimed invention but is lacking more than one type of fastener. The device of Castellano et al. discloses, 
With respect to claim 5 and 13, wherein the vertical closure area comprises more than one type of fastener (7a, b, 90).  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to utilize the multiple fasteners taught by Catellano in order to provide improved strength of the connection (Column 10, lines 29-40). 

Claims 6 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohr et al and Arztz, as applied above,  in further view of Clark Jr. et al. (US 2007/0049891).  The device of Mohr substantially discloses the claimed invention but is lacking electrostatic attachment mechanism.  The device of Clark Jr. et al. discloses, 
With respect to claims 6 and 14 the closure area is adapted to be secured with an electrostatic attachment mechanism (para 0041).  It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the fastener taught by Clark Jr since they are known functional equivalents within the art. 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohr et al and Arztz, as applied above, in further view of McDonald (US 2008/0279253).  The modified device of Mohr substantially discloses the claimed invention but is lacking a thermochromic material. The device of McDonald discloses, 
With respect to claim 15 wherein the bottom portion is formed with a thermochromic material adapted to change color upon wetting of the bottom portion.
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the thermochromic material as taught by McDonald in order to provide a visual monitor for caregivers (para 0006). 

Claims 8, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohr et al  and Arztz, as applied above, in further view of Williams (US 2012/0174285). The device of Mohr et al. substantially discloses the claimed invention but is lacking the fasteners recited.  The device of Williams discloses 
With respect to claims 8 and 16, wherein the fastener is formed as a hook and loop tape (para 0079).

With respect to claim 9 wherein the fastener is formed as a tie mechanism (para 0086).  
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the fasteners taught by Williams et al. to substitute alternative fastener elements, such as hook and loop tape and tie mechanisms, since they are known functional equivalents within the art. 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892
Please Note, the art of recorded cited in the PTO-892 may be relevant to the features of the invention both claimed and unclaimed or are relevant to the overall inventive concept.  The best art has been set forward in the office action, as determined by the examiner and the art references provided are to establish other significant and relevant art and to promote compact prosecution. 
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689. The examiner can normally be reached Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        sel